Opinion per Curiam. This was a motion to retax costs in an action at law. This appeal was designed to question the correctness of the rulings and decision of the court upon the motion.' But the bill of exceptions contains only the evidence, and therein is no allusion to any ruling, finding, or decision of ■ the court, or to any exception whatever. In all respects the record is the same as in First Nat. Bank, etc., v. Lake Erie and Western Railroad, decided at this term. For reasons stated in the opinion filed in that case, we are here precluded from reviewing the alleged errors of the trial court. Judgment affirmed.